DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 6 and 8 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charbit et al. (US 2011/0222428 A1; hereinafter “Charbit”).
For claim 1, Charbit teaches receiving, by a relay node (RN), a broadcast message from a first access network device, wherein the broadcast message comprises a-first indication information (see paragraph 0058; the relay node is treated as a communication device accessing the station and the set up procedure is initiated according to a set up procedure between the station and 
For claim 2, Charbit teaches wherein the first indication information comprises a random access resource to be used by the RN to access the cell covered by the first access network device (see paragraph 0071; relay node may then read P-BCH information in the mid-6 PRBs to determine Random Access Channel (RACH) configuration and system information. For example, information about downlink (DL) system bandwidth, System Information Block (including frame index, subframe index, transport format of SIB), System Frame Number, Random Access Radio Network Temporary Identity (RA-RNTI) and so on can be obtained. The relay node 10 may then send a relay RACH to donor cell eNB 20 to allow donor cell eNB to synchronise to the relay. The donor cell eNB may then send a Physical Downlink Control Channel (PDCCH) with RA-RNTI to indicate Downlink Shared Channel (DL-SCH) resource available for the relay node. This message may include a timing advance (TA) parameter to the relay node to adjust its uplink (UL) frame timing, Cell Radio Network Temporary Identity (C-RNTI) and uplink grant).
For claim 3, Charbit teaches wherein the first indication information comprises a random access resource to be used by the RN to access the cell covered by the first access network device, and the initiating, by the RN, the random access to the first access network device based on the first indication information comprises: initiating, by the RN, random access to the first access network device by the random access resource indicated by the first indication information (see 
For claim 5, Charbit teaches a processor and a transceiver (see paragraphs 0047 and 0116), wherein the processor is configured to prepare a broadcast message to be sent to a relay node (RN) by the transceiver, wherein the broadcast message comprises first indication information that indicates the RN is allowed to access a cell covered by the communications apparatus, and the broadcast message further comprises second indication information that indicates a terminal is not allowed to access the cell (see paragraph 0058; the relay node is treated as a communication device accessing the station and the set up procedure is initiated according to a set up procedure between the station and communication devices accessing the station directly. The station continuously broadcasts system information for enabling, inter alia, synchronisation to the station and the link set up. The information can be broadcast on a broadcasting channel based on a protocol for communication between the station and communication devices within the coverage of the station. The communication link between the relay node and the station is 
For claim 6, Charbit teaches wherein the first indication information comprises a random access resource to be used by the RN to access the cell covered by the first access network device (see 
For claim 8, Charbit teaches a transceiver (see paragraph 0047 and 0116), configured to receive a broadcast message from a first access network device, wherein the broadcast message comprises first indication information; (see paragraph 0058; the relay node is treated as a communication device accessing the station and the set up procedure is initiated according to a set up procedure between the station and communication devices accessing the station directly. The station continuously broadcasts system information for enabling, inter alia, synchronisation to the station and the link set up. The information can be broadcast on a broadcasting channel based on a protocol for communication between the station and communication devices within the coverage of the station. The communication link between the relay node and the station is set up and the station is synchronised with the relay node at 202. Further information is transmitted to the relay node at 204 via said communication link for maintaining the communication link at 206. This step may include sending specific additional signals and 

For claim 10, Charbit teaches wherein the first indication information comprises a random access resource to be used by the RN to access the cell covered by the first access network device, and wherein when the processor is configured to initiate random access to the first access network device based on the first indication information, the processor is specifically configured to initiate random access to the first access network device based on the random access resource indicated by the first indication information (see paragraph 0071; relay node may then read P-BCH information in the mid-6 PRBs to determine Random Access Channel (RACH) configuration and system information. For example, information about downlink (DL) system bandwidth, System Information Block (including frame index, subframe index, transport format of SIB), System Frame Number, Random Access Radio Network Temporary .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claim(s) 4, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit in view of Wu et al. (US 2020/0205097 A1;hereinafter “Wu”).
For claim 4, Charbit teaches all of the claimed subject matter with the exception of wherein the first access network device is a base station configured to use a new radio (NR} standard.  Wu from the field of communications similar to that of Charbit teaches the wireless communication system 100 includes a plurality of base stations 10 including base stations 10a, 10b, and an exemplary UE 12. The plurality of base stations 10 may be based on the standards of long-term evolution (LTE), LTE-Advanced (LTE-A), new radio (NR), or other suitable standards. For example, the plurality of base stations 10 may be a plurality of eNBs, or a plurality of gNBs (see paragraph 0020).  Therefore, it would have been obvious to one skilled in before the effective filing date of the claimed invention to have the base station of Charbit to be a base station based on the NR standard or other suitable standards as taught by Wu.  The motivation for doing this is to provide a flexible system adaptable to multiple standards.
For claim 7, Charbit teaches all of the claimed subject matter with the exception of  wherein the communications apparatus is a base station configured to use a new radio (NR} standard.  Wu from the field of communications similar to that of Charbit teaches the wireless communication system 100 includes a plurality of base stations 10 including base stations 10a, 10b, and an exemplary UE 12. The plurality of base stations 10 may be based on the standards of long-term evolution (LTE), LTE-Advanced (LTE-A), new radio (NR), or other suitable standards. For example, the plurality of base stations 10 may be a plurality of eNBs, or a 
For claim 11, Charbit teaches all of the claimed subject matter with the exception of wherein the first access network device is a base station configured to use a new radio (NR} standard.  Wu from the field of communications similar to that of Charbit teaches the wireless communication system 100 includes a plurality of base stations 10 including base stations 10a, 10b, and an exemplary UE 12. The plurality of base stations 10 may be based on the standards of long-term evolution (LTE), LTE-Advanced (LTE-A), new radio (NR), or other suitable standards. For example, the plurality of base stations 10 may be a plurality of eNBs, or a plurality of gNBs (see paragraph 0020).  Therefore, it would have been obvious to one skilled in before the effective filing date of the claimed invention to have the base station of Charbit to be a base station based on the NR standard or other suitable standards as taught by Wu.  The motivation for doing this is to provide a flexible system adaptable to multiple standards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bakaimis (US 2006/0166618 A1), Lim et al. (US 2008/0267113 A1), Terry et al. (US 2010/0272017 A1), Yamagishi et al. (US 2011/0263239 A1), Aziz et al. (US 2019/0082040 A1) and Kim et al. (US 2020/0045626 A1) are cited to show COMMUNICATIONS METHOD, APPARATUS, AND SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464